On Motions for Rehearing or to Transfer

PER CURIAM.
On motions for rehearing or to transfer, counsel for appellant have favored us with an erudite treatise in support of a proposition put forward by these steps: (1) that at common law the term “unsound mind” imported “not weakness of understanding, but a total deprivation of sense” [per Lord Hardwicke in Ex parte Bransley, 3 Atk.R. 168, 173, 26 Eng.Rep. 899, 901 (1744)]; (2) that the common law in this respect was not abrogated by § 475.010, supra, but was carried forward by it and is implicit in it; (3) hence, that we are in error in holding that the cited statute contemplates “a more flexible standard of mental incapacity” or anywise relaxes the requirement embodied in the italicized portion of the criticized instruction.
At the outset, we may observe parenthetically that there, is some question as to whether Lord Hardwicke’s definition of unsoundness of mind in 1744 can be said to have been within the contemplation of § 1.010, RSMo 1969, V.A.M.S., and its earlier enactments which incorporated into the jurisprudence of this state the common law as it stood 137 years earlier, to wit, in 1607, which was “the fourth year of the reign of James the First”; and if Lord Hardwicke’s definition was not so incorporated into our jurisprudence, then of course there is an *401obvious and fatal flaw in the premise from which appellant’s proposition proceeds. But that question we leave to scholars and historians with the time and bent to pursue it.
Assuming that at common law the criticized requirement of the instruction would have been approved, we advance to the second part of appellant’s proposition, viz., that inasmuch as § 475.010, supra, did not purport in terms to abrogate the common law in this respect, we ought not hold that it did so by implication. Cited in support is this statement from State v. Kollenborn, 304 S.W.2d 855, 862(10) (Mo. banc 1957), “The law does not favor repeals of the common law by implication in a statute, and a legislative intent to do so is generally not presumed”; and numerous references to State v. Dalton, 134 Mo.App. 517, 114 S.W. 1132, 1135 (1908), where Judge Norto-ni set out the “three ways in which the common law on a given subject may be repealed.” Not quoted to us, however, is the second of those ways, viz., “by such repugnance in the two laws [i. e., between the common law and the current statute] as evinces that they may not both operate as a rule of decision at the same time.”
In the light of that rule, our answer to this part of appellant’s proposition must simply be this: If there is anyone who can read § 475.010, supra, and rationally interpret it as requiring that the alleged “incompetent,” to be adjudged such, must have suffered “a total deprivation of her understanding,” as the instruction puts it — if there is anyone who can avoid the conclusion that the tenor of the statute is so repugnant to Lord Hardwicke’s definition “that they may not both operate as a rule of decision at the same time” — we confess that we are not attuned to the nice nuances of such reasoning.
Attached to appellant’s memorandum as exhibits are monographs and committee reports submitted to the American Bar Association and the Sixty-eighth General Assembly in support of the adoption of a proposed Model Probate Code. We have examined those documents in tedious detail, “and still the wonder grows” as to why the patience of the court should be taxed with the task. Nowhere in them is there any statement to indicate, even by remotest implication, that the provisions of the Code relating to “incompetents” were intended to apply only to persons who had suffered “a total deprivation of understanding.” Nowhere was such a notion suggested, nowhere entertained, nowise countenanced— possibly because the proponents of the Act realized that it would be repugnant to the sense and interests of society in the light of our “changing concepts in respect to mental illness.” State v. England, supra, 328 S.W.2d at 736.
Finally, counsel for appellant say, “The court’s holding . . . has thrown all the probate, circuit and appellate courts, the parties to this appeal and the trial judge to whom the case has been remanded for trial, and all other future litigants and attorneys involved in incompetency proceedings into total CHAOS.” And in line with that pronouncement they add, “[w]e demand . . . that this court declare what standards should be followed for the determination of an incompetent person.” The rhetoric, we think, is a bit overblown; counsel are unduly apprehensive. There is no need to conduct law school on this subject: “Sufficient unto the day is the evil thereof.” ' Matthew 6:34.
Secure in conscience and reason on these several points, we overrule appellant’s motions.
All concur.